        Case 2:21-cv-00004-BSM Document 28 Filed 06/11/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                             DELTA DIVISION

DAVID W. TAYLOR                                                              PLAINTIFF

v.                          CASE NO. 2:21-CV-00004-BSM

JOHN P. YATES, Warden,
FCC Forrest City                                                           DEFENDANT

                                        ORDER

       After carefully reviewing United States Magistrate Judge Patricia S. Harris’s

proposed findings and recommendations (RD) [Doc. No. 26] and the entire record, the RD

is adopted. David Taylor’s petition for writ of habeas corpus is denied for lack of

jurisdiction, and this case is dismissed. Taylor’s motion for home confinement [Doc. No. 6]

is denied as moot.

       IT IS SO ORDERED this 11th day of June, 2021.




                                                  UNITED STATES DISTRICT JUDGE
